People v Mack (2019 NY Slip Op 01796)





People v Mack


2019 NY Slip Op 01796


Decided on March 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


1995-04683 
1995-04684
1995-04685
1995-11036

[*1]The People of the State of New York, respondent,
vRonald Mack, appellant. (Ind. Nos. 5370/93, 257/94, 258/94)


Ronald Mack, Pine City, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnette Traill, Ellen C. Abbot, and Ayelet Sela of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 27, 1997 (People v Mack, 235 AD2d 548), affirming three judgments of the Supreme Court, Queens County, all rendered May 3, 1995, and an order of the same court dated October 6, 1995.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CHAMBERS, J.P., ROMAN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court